HUNSTEIN, Justice.
Rayna Casey appeals from the grant of partial summary judgment in favor of Wachovia Bank, N.A. regarding title to property on West Paces Ferry Road in Atlanta. Finding no error in the trial court’s ruling, we affirm.
Casey claims title to an undivided one-half interest in the property through a deed of gift which was uncontrovertedly never delivered to her personally. It is well established that a deed is not valid and passes no title until it is delivered to the grantee or someone for her. Giuffrida v. Knight, 210 Ga. 128 (1) (78 SE2d 29) (1953); Jones v. Phillips, 227 Ga. App. 94 (1) (488 SE2d 692) (1997). Even assuming, arguendo, that the attorneys present at the closing on behalf of Casey’s former husband and Wachovia Bank also served as agents on Casey’s behalf for purposes of delivery of the deed, their actual knowledge that the deed of gift was subject to earlier-executed deeds to secure debt on the property (which were executed by the former husband in favor of Wachovia) would thus be imputed to Casey. See OCGA § 10-6-58 (notice to agent of any matter connected with her agency shall be notice to principal). Contrary to Casey’s arguments, evidence that the deed of gift was recorded six minutes before Wachovia’s deeds to secure debt did not create a jury question regarding the priority of the deeds under the uncontroverted facts in this case and her reliance upon OCGA §§ 44-2-1, 44-2-2 (b) is misplaced.

Judgment affirmed.


All the Justices concur, except Sears and Carley, JJ., who concur specially and Benham, C. J., not participating.